Citation Nr: 1709625	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory disease (PID).

2.  Entitlement to service connection for a bladder disorder, to include as secondary to claimed PID.

3.  Entitlement to service connection for a hysterectomy, to include as secondary to claimed PID.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from August 1992 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a January 2015 decision, the Board denied the Veteran's service connection claims for PID; a hysterectomy; and residuals, status post laparoscopic surgery (at umbilical and groin areas), other than surgical scars.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court affirmed the Board's denial of entitlement to service connection for residuals, status post laparoscopic surgery (at umbilical and groin areas), other than surgical scars.  The Court also vacated the Board's denial of the Veteran's service connection claims for PID and a hysterectomy before remanding the matter to the Board for development consistent with the Memorandum Decision.

In addition, the January 2015 decision remanded the Veteran's service connection claim for a bladder disorder.  This issue has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for PID, the Board finds that an additional VA medical opinion is needed to determine whether the Veteran experienced PID or any residuals thereof during the appeal period.  In the July 2016 Memorandum Decision, the Court noted that the Board's January 2015 decision did not adequately address whether the July 2011 VA examiner's diagnosis of status post PID represented a determination that the Veteran had current residuals of a past injury or disease.  During the July 2011 VA examination, the Veteran attributed several symptoms to her claimed PID.  However, it is unclear from the July 2011 VA examination report or the other evidence of record whether any of these reported symptoms were recognized as current residuals of PID.  As the Board is unable to draw its own medical conclusions from this evidence, a remand is necessary for another medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board also finds that a remand is necessary to obtain a more comprehensive medical opinion for the Veteran's service connection claim for a bladder disorder.  In response to the January 2015 remand, the Veteran was provided with a VA examination to determine the nature and etiology of her bladder disorder in June 2015.  The examiner diagnosed mixed urinary incontinence and gave a negative opinion for direct service connection.  The examiner based the opinion on the lack of documentation of a bladder condition or complaints of urinary incontinence during service.  However, the examiner did not explain the significance of these findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 38 C.F.R. § 3.303(d).  Thus, the Board finds that an additional VA medical opinion should be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the record has raised the theory of entitlement to service connection to a hysterectomy as secondary to the Veteran's claimed PID.  Thus, the Veteran's service connection claim for a hysterectomy is inextricably intertwined with the service connection claim for PID being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her pelvic inflammatory disease, bladder disorder, and hysterectomy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Oklahoma City VA Health Care System dated since January 2015.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on any PID or residuals thereof that have been present during the appeal period.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must clarify whether PID or any residuals thereof have been present during the appeal period (from November 2010 to present).

In this regard, the examiner should address the July 2011 VA examiner's diagnosis of status post PID.  The examiner must also address the Veteran's report from the July 2011 VA examination that PID caused the following symptoms:  (1) a vaginal discharge accompanied by foul smells; (2) constant and severe pelvic and abdominal pain; (3) fever; (4) bleeding between periods and after sexual intercourse; (5) urinary symptoms, including dysuria, urgency, frequency, and incontinence; (6) bowel problems, including hemorrhoids and pain during bowel movements; and (7) constipation as a result of treatment for symptoms with Oxybutynin.

Second, for any identified PID or residual thereof, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested in service or is otherwise causally or etiologically related to service, including the PID diagnosed therein.

3. After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bladder disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  While the examiner is not necessarily required to accept the Veteran's statements, the absence of contemporary records showing treatment for a bladder disorder, standing alone, is not a sufficient reason for rejecting the Veteran's statements.

First, the examiner should identify all currently diagnosed bladder disorders.  If stress urinary incontinence and mixed urinary incontinence are not identified, the examiner should address the previous diagnoses of record.

For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested in service or is otherwise causally or etiologically related to service, including the pelvic inflammatory disease diagnosed therein.

If the examiner determines that any diagnosed bladder disorder is less likely than not related to service, the examiner should explain why, including why the delayed onset of the bladder disorder is significant.

4.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




